Exhibit 10.3

GUARANTY

This GUARANTY, together with all amendments and other modifications, if any from
time to time hereto (this “Guaranty”), is dated as of December 30, 2011, by and
among the Guarantors identified as such on the signature page hereof and each
additional party that becomes a Guarantor hereof pursuant to Section 12 hereof
(each, a “Guarantor” and collectively, “Guarantors”), and BANK LEUMI USA, a New
York banking corporation (“Lender”).

WITNESSETH:

WHEREAS, pursuant to that certain Loan Agreement dated as of December 30, 2011,
by and among ASTA FUNDING ACQUISITION I, LLC, a Delaware limited liability
company, ASTA FUNDING ACQUISITION II, LLC, a Delaware limited liability company,
PALISADES COLLECTION, L.L.C., a Delaware limited liability company, PALISADES
ACQUISITION I, LLC, a Delaware limited liability company, PALISADES ACQUISITION
II, LLC, a Delaware limited liability company, PALISADES ACQUISITION IV, LLC, a
Delaware limited liability company, PALISADES ACQUISITION IX, LLC, a Delaware
limited liability company, PALISADES ACQUISITION X, LLC, a Delaware limited
liability company, CLIFFS PORTFOLIO ACQUISITION I, LLC, a Delaware limited
liability company, SYLVAN ACQUISITION I, LLC, a Delaware limited liability
company, and OPTION CARD, LLC, a Colorado limited liability company
(collectively referred to herein as the “Borrowers”), the other Credit Parties
signatory thereto (including all annexes, exhibits and schedules thereto, and as
from time to time amended, restated, supplemented or otherwise modified, the
“Loan Agreement”), Lender has agreed to make the Revolving Loan to Borrowers;

WHEREAS, each of the Guarantors will derive direct and indirect economic
benefits from the making of the Revolving Loan and other financial
accommodations provided to Borrowers pursuant to the Loan Agreement; and

WHEREAS, in order to induce Lender to enter into the Loan Agreement and the
other Loan Documents and to induce Lender to make the Revolving Loan as provided
for in the Loan Agreement, Guarantors have agreed to guarantee payment and
performance of the Obligations;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, to induce Lender to make the Revolving Loan, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. DEFINITIONS.

Unless otherwise defined herein, terms defined in the Loan Agreement or in Annex
A attached thereto are used herein (including the recitals hereof) as therein
defined (such meanings being equally applicable to both the singular and plural
form of the terms defined).



--------------------------------------------------------------------------------

2. THE GUARANTY.

2.1 Guaranty of Guaranteed Obligations of Borrower. Each Guarantor hereby,
jointly and severally, unconditionally guarantees to Lender, and its successors,
endorsees, transferees and assigns, the prompt payment (whether at stated
maturity, by acceleration or otherwise) and performance of the Obligations of
Borrowers (hereinafter the “Guaranteed Obligations”). Guarantors agree that this
Guaranty is a guaranty of payment and performance and not of collection, and
that their obligations under this Guaranty shall be primary, absolute and
unconditional, irrespective of, and unaffected by:

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in this Guaranty, any of the Loan Documents or any other
agreement, document or instrument to which any Credit Party and/or Guarantors
are or may become a party;

(b) the absence of any action to enforce this Guaranty or any of the Loan
Documents or the waiver or consent by Lender with respect to any of the
provisions thereof;

(c) the existence, value or condition of, or failure to perfect its Lien
against, any Collateral for the Guaranteed Obligations or any action, or the
absence of any action, by Lender in respect thereof (including, without
limitation, the release of any such security);

(d) the insolvency of any of the Credit Parties; or

(e) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor,

it being agreed by each Guarantor that its obligations under this Guaranty shall
not be discharged until the Termination Date. Each Guarantor shall be regarded,
and shall be in the same position, as principal debtor with respect to the
Guaranteed Obligations. Each Guarantor agrees that any notice or directive given
at any time to Lender which is inconsistent with the waiver in the immediately
preceding sentence shall be null and void and may be ignored by Lender, and, in
addition, may not be pleaded or introduced as evidence in any litigation
relating to this Guaranty for the reason that such pleading or introduction
would be at variance with the written terms of this Guaranty, unless Lender has
specifically agreed otherwise in writing. It is agreed among each Guarantor and
Lender that the foregoing waivers are of the essence of the transaction
contemplated by the Loan Documents and that, but for this Guaranty and such
waivers, Lender would decline to enter into the Loan Agreement.

2.2 Demand by Lender. In addition to the terms of the Guaranty set forth in
Section 2.1 hereof, and in no manner imposing any limitation on such terms, it
is expressly understood and agreed that, if, at any time, the outstanding
principal amount of the Guaranteed Obligations under the Loan Agreement
(including all accrued interest thereon) is declared to be immediately due and
payable, then Guarantors shall, without demand, pay to the holders of the
Guaranteed Obligations the entire outstanding Guaranteed Obligations due and
owing to such

 

2



--------------------------------------------------------------------------------

holders. Payment by Guarantors shall be made to Lender in immediately available
U.S. federal funds to an account designated by Lender or at the address set
forth herein for the giving of notice to Lender or at any other address that may
be specified in writing from time to time by Lender, and shall be credited and
applied to the Guaranteed Obligations.

2.3 Enforcement of Guaranty. In no event shall Lender have any obligation
(although it is entitled, at its option) to proceed against any Borrower or any
other Credit Party or any Collateral pledged to secure Guaranteed Obligations
before seeking satisfaction from any or all of the Guarantors, and Lender may
proceed, prior or subsequent to, or simultaneously with, the enforcement of
Lender’s rights hereunder, to exercise any right or remedy which it may have
against any Collateral, as a result of any Lien it may have as security for all
or any portion of the Guaranteed Obligations.

2.4 Waiver. In addition to the waivers contained in Section 2.1 hereof,
Guarantors waive, and agree that they shall not at any time insist upon, plead
or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantors of their Guaranteed
Obligations under, or the enforcement by Lender of, this Guaranty. Guarantors
hereby waive diligence, presentment and demand (whether for non-payment or
protest or of acceptance, maturity, extension of time, change in nature or form
of the Guaranteed Obligations, acceptance of further security, release of
further security, composition or agreement arrived at as to the amount of, or
the terms of, the Guaranteed Obligations, notice of adverse change in any
Borrower’s financial condition or any other fact which might increase the risk
to Guarantors) with respect to any of the Guaranteed Obligations or all other
demands whatsoever and waive the benefit of all provisions of law which are or
might be in conflict with the terms of this Guaranty. Guarantors represent,
warrant and jointly and severally agree that, as of the date of this Guaranty,
their obligations under this Guaranty are not subject to any offsets or defenses
against Lender or any Credit Party of any kind.

2.5 Benefit of Guaranty. The provisions of this Guaranty are for the benefit of
Lender and its successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any Credit Party and Lender, the
obligations of any Credit Party under the Loan Documents. In the event all or
any part of the Guaranteed Obligations are transferred, indorsed or assigned by
Lender to any Person or Persons in accordance with the terms of the Loan
Agreement, any reference to “Lender” herein shall be deemed to refer equally to
such Person or Persons.

2.6 Modification of Guaranteed Obligations, Etc. Each Guarantor hereby
acknowledges and agrees that Lender may at any time or from time to time, with
or without the consent of, or notice to, Guarantors or any of them:

(a) change or extend the manner, place or terms of payment of, or renew or alter
all or any portion of, the Guaranteed Obligations;

(b) take any action under or in respect of the Loan Documents in the exercise of
any remedy, power or privilege contained therein or available to it at law,
equity or otherwise, or waive or refrain from exercising any such remedies,
powers or privileges;

 

3



--------------------------------------------------------------------------------

(c) amend or modify, in any manner whatsoever, the Loan Documents;

(d) extend or waive the time for any Credit Party’s performance of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under the Loan Documents, or waive such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;

(e) take and hold Collateral for the payment of the Guaranteed Obligations
guaranteed hereby or sell, exchange, release, dispose of, or otherwise deal
with, any property pledged, mortgaged or conveyed, or in which Lender has been
granted a Lien, to secure any Obligations;

(f) release anyone who may be liable in any manner for the payment of any
amounts owed by Guarantors or any Credit Party to Lender;

(g) modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of any Guarantor or any
Credit Party are subordinated to the claims of Lender; and/or

(h) subject to the terms of the Loan Agreement, apply any sums by whomever paid
or however realized to any amounts owing by any Guarantor or any Credit Party to
Lender in such manner as Lender shall determine in its discretion;

and Lender shall not incur any liability to Guarantors as a result thereof, and
no such action shall impair or release the Guaranteed Obligations of Guarantors
or any of them under this Guaranty.

2.7 Reinstatement. This Guaranty shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party or any Guarantor for liquidation or reorganization, should any Credit
Party or any Guarantor become insolvent or make an assignment for the benefit of
creditors or should a receiver or trustee be appointed for all or any
significant part of any Credit Party’s or any Guarantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Guaranteed Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by Lender, whether as a “voidable preference”, “fraudulent
conveyance”, or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Guaranteed Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

2.8 Deferral of Subrogation, Etc. Notwithstanding anything to the contrary in
this Guaranty, or in any of the Loan Documents and except as set forth in
Section 7.12, each Guarantor hereby:

 

4



--------------------------------------------------------------------------------

(a) expressly and irrevocably waives, on behalf of itself and its successors and
assigns (including any surety) until the Termination Date, any and all rights at
law or in equity to subrogation, to reimbursement, to exoneration, to
contribution, to indemnification, to set off or to any other rights that could
accrue to a surety against a principal, to a guarantor against a principal, to a
guarantor against a maker or obligor, to an accommodation party against the
party accommodated, to a holder or transferee against a maker, or to the holder
of any claim against any Person, and which such Guarantor may have or hereafter
acquire against any Credit Party in connection with or as a result of such
Guarantor’s execution, delivery and/or performance of this Guaranty, or any
other documents to which such Guarantor is a party or otherwise; and

(b) acknowledges and agrees (i) that this waiver is intended to benefit Lender
and shall not limit or otherwise affect any Guarantor’s liability hereunder or
the enforceability of this Guaranty, and (ii) that Lender and its successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 2.8 and their rights under this Section 2.8 shall survive
payment in full of the Guaranteed Obligations.

2.9 Election of Remedies. If Lender may, under applicable law, proceed to
realize benefits under any of the Loan Documents giving Lender a Lien upon any
Collateral owned by any Credit Party, either by judicial foreclosure or by
non-judicial sale or enforcement, or otherwise, Lender may, at its sole option,
determine which of such remedies or rights it may pursue without affecting any
of such rights and remedies under this Guaranty. If, in the exercise of any of
its rights and remedies, Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Credit Party,
whether because of any applicable laws pertaining to “election of remedies” or
the like, Guarantors hereby consent to such action by Lender and waive any claim
based upon such action, even if such action by Lender shall result in a full or
partial loss of any rights of subrogation which Guarantors might otherwise have
had but for such action by Lender. Any election of remedies which results in the
denial or impairment of the right of Lender to seek a deficiency judgment
against any Credit Party shall not impair each Guarantor’s obligation to pay the
full amount of the Guaranteed Obligations. In the event Lender shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Lender may bid all or less than the amount of the Guaranteed
Obligations and the amount of such bid need not be paid by Lender but shall be
credited against the Guaranteed Obligations. The amount of the successful bid at
any such sale shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Guaranteed Obligations shall be conclusively deemed to be the amount of
the Guaranteed Obligations guaranteed under this Guaranty, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Lender might otherwise be
entitled but for such bidding at any such sale.

3. DELIVERIES.

In a form satisfactory to Lender, Guarantors shall deliver to Lender,
concurrently with the execution of this Guaranty and the Loan Agreement, the
Loan Documents and other instruments, certificates and documents as are required
to be delivered by Guarantors to Lender under the Loan Agreement.

 

5



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES.

To induce Lender to make the Revolving Loan under the Loan Agreement, Guarantors
jointly and severally make the representations and warranties as to each
Guarantor contained in the Loan Agreement, each of which is incorporated herein
by reference, and the following representations and warranties to Lender, each
and all of which shall survive the execution and delivery of this Guaranty:

4.1 Corporate Existence; Compliance with Law. Each Guarantor (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation or organization; (ii) is duly qualified to conduct
business and is in good standing in each other jurisdiction where its ownership
or lease of property or the conduct of its business requires such qualification,
except where the failure to be so qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect; (iii) has the
requisite corporate, limited liability company or partnership power and
authority and the legal right to own, pledge, mortgage or otherwise encumber and
operate its properties, to lease the property it operates under lease and to
conduct its business as now, heretofore and proposed to be conducted, except
where the failure to have such power, authority and right could not reasonably
be expected to have a Material Adverse Effect; (iv) subject to specific
representations regarding Environmental Laws made in the Loan Agreement, has all
licenses, permits, consents or approvals from or by, and has made all filings
with, and has given all notices to, all Governmental Authorities having
jurisdiction, to the extent required for such ownership, operation and conduct,
except where the failure to so obtain such licenses, permits, consents or
approvals or to make such filings or to give such notices could not result in
material liabilities and could not reasonably be expected to have a Material
Adverse Effect; (v) is in compliance with its charter and by-laws or partnership
or operating agreement as applicable; and (vi) subject to specific
representations regarding ERISA, Environmental Laws, tax and other laws made in
the Loan Agreement, is in compliance with all applicable provisions of law,
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

4.2 Executive Offices. Each Guarantor’s executive office and principal place of
business are as set forth in the Disclosure Document.

4.3 Corporate Power; Authorization; Enforceable Guaranteed Obligations. The
execution, delivery and performance by each Guarantor of this Guaranty and all
other Loan Documents to which it is a party and the creation of all Liens
provided for therein: (a) are within such Guarantor’s power; (b) have been duly
authorized by all necessary corporate, limited liability company or limited
partnership action; (c) do not contravene any provision of such Guarantor’s
charter, bylaws or partnership or operating agreement as applicable; (d) do not
violate any law or regulation, or any order or decree of any court or
Governmental Authority applicable to such Guarantor; (e) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Guarantor is a party or by which such Guarantor or any of its property is bound
which,

 

6



--------------------------------------------------------------------------------

individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (f) do not result in the creation or imposition of any
Lien upon any of the property of such Guarantor other than those in favor of
Lender pursuant to the Loan Documents; and (g) do not require the consent or
approval of any Governmental Authority or any other Person, except those
referred to in Section 2.1(c) of the Loan Agreement, all of which will have been
duly obtained, made or complied with prior to the Closing Date. This Guaranty
and each of the Loan Documents to which any Guarantor is a party shall be duly
executed and delivered by each Guarantor that is a party thereto and each such
Loan Document shall constitute a legal, valid and binding obligation of such
Guarantor enforceable against it in accordance with its terms.

5. FURTHER ASSURANCES.

Each Guarantor agrees, upon the written request of Lender to execute and deliver
to Lender, from time to time, any additional instruments or documents as may be
necessary or proper in the reasonable judgment of Lender to cause this Guaranty
to be, become or remain valid and effective in accordance with its terms.

6. PAYMENTS FREE AND CLEAR OF TAXES.

All payments required to be made by each Guarantor hereunder shall be made to
Lender free and clear of, and without deduction for, any and all present and
future Taxes. If any Guarantor shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder, (a) the sum payable shall be
increased as much as shall be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 6), Lender receives an amount equal to the sum they would have
received had no such deductions been made, (b) such Guarantor shall make such
deductions, and (c) such Guarantor shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law. Promptly
upon written request but no later than thirty (30) days after the date of any
payment of Taxes referred to in this Section 6, each applicable Guarantor shall
(or shall cause Borrower Representative to) furnish to Lender the original or a
certified copy of a receipt evidencing payment thereof. Each Guarantor shall
jointly and severally indemnify and, within fifteen (15) days of demand
therefor, pay Lender for the full amount of Taxes (including any Taxes imposed
by any jurisdiction on amounts payable under this Section 6) paid by Lender and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
asserted. The obligations of each Guarantor under this Section 6 shall be
subject to the provisions of Section 1.12(d) of the Loan Agreement.

7. OTHER TERMS.

7.1 Entire Agreement. This Guaranty is to be read, construed and applied
together with the Loan Agreement and the other Loan Documents which, taken
together, set forth the complete understanding and agreement of Lender and
Guarantors with respect to the matters referred to herein and therein. Except as
otherwise specifically provided, if any provision contained in this Guaranty or
any other Loan Document conflicts with any provision in the Loan Agreement, the
provision contained in the Loan Agreement shall control.

 

7



--------------------------------------------------------------------------------

7.2 Section Titles. The Section titles contained in this Guaranty are and shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.

7.3 Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

7.4 Notices. Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give or serve upon another any such communication with
respect to this Guaranty, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be addressed to
the party to be notified at the addresses set forth in the Loan Agreement (or
such other address as may be substituted by notice in the manner required by
Section 11.9 of the Loan Agreement) and given in the manner required by
Section 11.9 of the Loan Agreement.

7.5 Successors and Assigns. This Guaranty and all obligations of Guarantors
hereunder shall be binding upon the successors and assigns of each Guarantor
(including a debtor-in-possession on behalf of such Guarantor) and shall,
together with the rights and remedies of Lender, inure to the benefit of Lender,
all future holders of any instrument evidencing any of the Obligations and its
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Obligations or any portion thereof or interest therein shall in
any manner affect the rights of Lender hereunder. Guarantors may not assign,
sell, hypothecate or otherwise transfer any interest in or obligation under this
Guaranty. Lender may assign their rights under this Guaranty.

7.6 No Waiver; Cumulative Remedies; Amendments. Lender shall not by any act,
delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Lender and then only to the extent therein set forth. A waiver by Lender of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Lender would otherwise have had on any future
occasion. No failure to exercise nor any delay in exercising on the part of
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Guaranty may be waived, altered, modified,
supplemented or amended except by an instrument in writing, duly executed by
Lender and the applicable party to be charged.

7.7 Termination. This Guaranty is a continuing guaranty and shall remain in full
force and effect until the Termination Date.

 

8



--------------------------------------------------------------------------------

7.8 Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall collectively and separately constitute one agreement. This
Guaranty may be executed by manual signature, facsimile or, if approved in
writing by Lender, electronic means, all of which shall be equally valid.

7.9 GOVERNING LAW: CONSENT TO JURISDICTION AND VENUE.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH GUARANTOR HEREBY CONSENTS AND AGREES
THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK,
NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG GUARANTORS, LENDER PERTAINING TO THIS GUARANTY OR TO
ANY MATTER ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN
DOCUMENTS, PROVIDED, THAT LENDER AND GUARANTORS ACKNOWLEDGE THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK
COUNTY, AND, PROVIDED, FURTHER, THAT NOTHING IN THIS GUARANTY SHALL BE DEEMED OR
OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE GUARANTEED OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF LENDER. EACH GUARANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
GUARANTOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH GUARANTOR AT THE ADDRESS SET
FORTH ON SCHEDULE I HERETO AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR FIVE (5) DAYS AFTER DEPOSIT IN THE
U.S. MAILS, PROPER POSTAGE PREPAID.

7.10 WAIVER OF JURY TRIAL.

BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH

 

9



--------------------------------------------------------------------------------

APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), EACH
GUARANTOR AND LENDER DESIRES THAT DISPUTES ARISING HEREUNDER OR RELATING HERETO
BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OR ARBITRATION, EACH
GUARANTOR AND LENDER WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED IN CONNECTION WITH THIS GUARANTY AND THE LOAN DOCUMENTS
OR THE TRANSACTIONS RELATED HERETO OR THERETO.

7.11 Limitation on Guaranteed Obligations. Notwithstanding any provision herein
contained to the contrary, each Guarantor’s liability hereunder shall be limited
to an amount not to exceed as of any date of determination the greater of:

(a) the amount of the Revolving Loan, including all Revolving Credit Advances,
and other extensions of credit advanced under the Loan Agreement and the other
Loan Documents and directly or indirectly re- loaned or otherwise transferred
to, or incurred for the benefit of, such Guarantor, plus interest thereon at the
applicable rate specified in the Loan Agreement; or

(b) the amount that could be claimed by Lender from such Guarantor under this
Guaranty without rendering such claim voidable or avoidable under Section 548 of
Chapter 11 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law after taking into account, among other things, such Guarantor’s right
of contribution and indemnification from each other Guarantor under
Section 7.12.

7.12 Contribution with Respect to Guaranteed Obligations.

(a) To the extent that any Guarantor shall make a payment under this Guaranty of
all or any of the Guaranteed Obligations (a “Guarantor Payment”) which, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Guarantor, exceeds the amount such Guarantor would otherwise have
paid if each Guarantor had paid the aggregate Guaranteed Obligations satisfied
by such Guarantor Payment in the same proportion that such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of all of Guarantors
as determined immediately prior to the making of such Guarantor Payment, then,
following indefeasible payment in full in cash of the Obligations and
termination of the Commitments, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

 

10



--------------------------------------------------------------------------------

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 7.12 is intended only to define the relative rights of
Guarantors and nothing set forth in this Section 7.12 is intended to or shall
impair the obligations of Guarantors, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Guaranty.

(d) The rights of the indemnifying Guarantor against the other Guarantors under
this Section 7.12 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations and the termination of the Loan Agreement and the
other Loan Documents.

(e) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.

8. SECURITY.

To secure payment of each Guarantor’s obligations under this Guaranty,
concurrently with the execution of this Guaranty, each Guarantor has entered
into the Pledge Agreement and the Security Agreement.

9. LOAN AND SECURITY AGREEMENT.

Each Guarantor agrees to perform, comply with and be bound by the covenants
contained in Sections 4, 5 and 6 of the Loan Agreement (which provisions are
incorporated herein by reference) as if each Guarantor were a Credit Party
signatory to the Loan Agreement.

10. NO STRICT CONSTRUCTION.

The parties hereto have participated jointly in the negotiation and drafting of
this Guaranty. In the event an ambiguity or question of intent or interpretation
arises, this Guaranty shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Guaranty.

11. ADVICE OF COUNSEL.

Each of the parties represents to each other party hereto that it has discussed
this Agreement and, specifically, the provisions of Sections 7.9 and 7.10, with
its counsel.

 

11



--------------------------------------------------------------------------------

12. ADDITIONAL GUARANTORS.

The initial Guarantors hereunder shall include the Credit Parties as are
signatory hereto. From time to time subsequent to the date hereof, additional
Persons may become parties hereto as additional Guarantors (each, an “Additional
Guarantor”), by executing a counterpart of this Guaranty substantially in the
form of Exhibit A attached hereto. Upon delivery of any such counterpart to
Lender, notice of which is hereby waived by the Guarantors, each Additional
Guarantor shall be a Guarantor and shall be as fully a party hereto as if such
Additional Guarantor were an original signatory hereto. Each Guarantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder nor by
any election of Lender not to cause any Credit Party of any other Person to
become an Additional Guarantor hereunder. This Guaranty shall be fully effective
as to any Guarantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Guarantor hereunder.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date first above written.

 

ASTA FUNDING, INC. By:     Name:   Title:  

 

BANK LEUMI USA By:     Name:   Title:  

 

By:     Name:   Title:  

Guaranty - Asta Funding

 



--------------------------------------------------------------------------------

EXHIBIT A

COUNTERPART TO GUARANTY

This counterpart, dated             ,20        , is delivered pursuant to
Section 12 of that certain Guaranty dated as of December 30, 2011 (as from time
to time amended, modified or supplemented, the “ Guaranty”; the terms defined
therein and not otherwise defined herein being used as therein defined), among
ASTA FUNDING, INC., a Delaware corporation, and             (collectively
referred to herein as the “Guarantors”), the other Credit Parties signatory
thereto, the Persons signatory thereto from time to time as Lenders and BANK
LEUMI USA, a New York banking corporation, as Lender. The undersigned hereby
agrees (i) that this counterpart may be attached to the Guaranty, and (ii) that
the undersigned will comply with and be subject to, including representations
and warranties, all the terms and conditions of the Guarantor as if it were an
original signatory thereto.

 

[NAME OF ADDITIONAL GUARANTOR] By:    

 

14